WICKERSHAM, Judge,
dissenting:
Following a jury conviction of drunken driving upon overwhelming evidence, the majority reverses and discharges the defendant by resort to a too rigid application of Pennsylvania Rule of Criminal Procedure 1100.
I DISSENT.
The facts of this case were set forth by the Honorable Emanuel A. Cassimatis in his opinion denying post-verdict motions:
The record fully supports the verdict, as the defendant apparently concedes because the sufficiency of the evidence was not raised as a ground in the post verdict motions. The evidence shows that the defendant violated a section of the motor vehicle code while operating his car, when stopped by the police he had difficulty finding his cards when requested to show them, his eyes were dilated and bloodshot, he swayed and walked unsteadily, he did not reply properly to the police questions, his speech was slurred, he had an odor of alcohol on his breath, he admitted to drinking some beer just before driving and his breathalyzer test showed a .20. From this evidence the conclusion is overwhelming that he was under the influence of intoxicants at the time he operated his motor vehicle.
Lower ct. op. at 1-2.
In Commonwealth v. Sharp, 287 Pa.Super. 314, 430 A.2d 302 (1981), this court set forth the test for determining *279whether the Commonwealth’s motion for extension of time for trial beyond the prescribed period of 180 days, see Pa.R.Crim.P. 1100(a)(2), should be granted.
“ ‘A court may grant the Commonwealth an extension of time for trial if it finds that trial cannot be commenced within the prescribed period despite due diligence by the Commonwealth.’ Pa.R.Crim.P. 1100(c).” Commonwealth v. Miller, 270 Pa.Super. 178, 182, 411 A.2d 238, 240 (1979). ‘The Commonwealth has the burden, by a preponderance of the evidence, of showing it has met the requirements of Rule 1100(c).’ Commonwealth v. Ehredt, 485 Pa. 191, 193, 401 A.2d 358, 360 (1979). (citations omitted). In reviewing the lower court’s ruling that the Commonwealth has or has not met its burden of proving due diligence, we may consider only the evidence presented at the hearing by the Commonwealth and that evidence presented by the defendant which remains uncontradicted. Sec Commonwealth v. Ehredt, supra, 485 Pa. at 193, 401 A.2d at 360.
Id., 287 Pa.Superior Ct. at 317, 430 A.2d at 304.
Justice Kauffman, speaking for the supreme court, recently stated that:
Rule 1100 ‘serves two equally important functions: (1) the protection of the accused’s speedy trial rights, and (2) the protection of society,’ Commonwealth v. Brocklehurst, 491 Pa. 151, [153-54], 420 A.2d 385, 387 (1980); Commonwealth v. Hamilton, 449 Pa. 297, 297 A.2d 127 (1972). In determining whether an accused’s right to a speedy trial has been violated, consideration must be given to society’s right to effective prosecution of criminal cases, both to restrain those guilty of crime and to deter those contemplating it. Commonwealth v. Johnson, 487 Pa. 197 n.4, 409 A.2d 308 n.4 (1980). The administrative mandate of Rule 1100 certainly was not designed to insulate the criminally accused from good faith prosecution delayed through no fault of the Commonwealth.
So long as there has been no misconduct on the part of the Commonwealth in an effort to evade the fundamental *280speedy trial rights of an accused, Rule 1100 must be construed in a manner consistent with society’s right to punish and deter crime. In considering matters such as that now before us, courts must carefully factor into the ultimate equation not only the prerogatives of the individual accused, but the collective right of the community to vigorous law enforcement as well. Strained and illogical judicial construction adds nothing to our search for justice, but only serves to expand the already bloated arsenal of the unscrupulous criminal determined to manipulate the system.
Commonwealth v. Genovese, 493 Pa. 65, 69, 72, 425 A.2d 367, 369-70, 371 (1981).
This case must have been one of the type that Chief Justice Warren E. Burger had in mind when he addressed the American Bar Association at its winter convention in Houston, Texas on February 8, 1981. Chief Justice Burger said, inter alia:
Our search for justice must not be twisted into an endless quest for technical errors, unrelated to guilt or innocence.
I put to you this question: is a society redeemed if it provides massive safeguards for accused persons including pretrial freedom for most crimes, defense lawyers at public expense, trials, and appeals, retrials and more appeals—almost without end—and yet fails to provide elementary protection for its law-abiding citizens?
What people want is that crime and criminals be brought under control so that we can be safe on the streets and in our homes and for our children to be safe in schools and at play, today that safety is very, very fragile.
. . . and even this will be for naught if we do not re-examine our judicial process and philosophy with respect to finality of judgments. The idealistic search for perfect justice has led us on a course found nowhere else in the world. A true miscarriage of justice, whether 20, *28130 or 40 years old, should always been open to judicial review, but the judicial process becomes a mockery of justice if it is forever open to appeals and retrials for errors in the arrest, the search or the trial.
N.Y. Times, Feb. 9, 1981, § D at 10.